Exhibit 10.3

 

AMENDMENT TO

EMPLOYMENT AGREEMENT FOR ROBIN E. ROBESON

 

THIS AMENDMENT (“Amendment”) to the Employment Agreement dated March 24, 2014,
between Guaranty Federal Bancshares, Inc. (“Company”) and Robin E. Robeson
(“Employee”) (the “Agreement”) is entered into as of the day and year set forth
on the signature page to this Amendment.

 

WHEREAS, the parties desire to revise the provisions of the Agreement relating
to the Company’s obligations if Employee’s employment is terminated following a
Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the terms and conditions
set forth in this Amendment, the Company and Employee agree as follows:

 

Section 9(b) of the Agreement is amended by revising clause (y) to read as
follows:

 

(y)     a lump sum payment equal to 24 months of Employee’s base salary then in
effect (or, if greater, highest annual rate of base salary during the 12-month
period immediately before the Change in Control); plus

 

Section 12 of the Agreement is amended by adding the following to the end
thereof:

 

Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any amounts payable under this Agreement or otherwise (the “Total
Payments”) would be subject to Section 4999 of the Code, then the Total Payments
shall be reduced (but not below zero) so that the maximum amount of the Total
Payments (after reduction) shall be one dollar ($1.00) less than the amount
which would cause the Total Payments to be subject to the excise tax imposed by
Section 4999 of the Code but no such reduction shall apply unless the actual
amount of Total Payments to be received by the Employee after such reduction is
greater than the amount the Employee would receive if no such reduction were
made to the Total Payments and the Employee were subject to the tax imposed by
Section 4999 of the Code. If applicable, the Company shall reduce or eliminate
the Total Payments that are included in parachute payments under Section 280G of
the Code in the following order and manner, in each case, in reverse
chronological order within each category beginning with the Total Payments that
are to be paid the furthest in time from consummation of the transaction that is
subject to Section 280G of the Code, and in proportion to the extent to which
each type of payment within each category constitutes a parachute payment: (1)
by reducing or eliminating the payment of any cash severance under Section 9 of
this Agreement; (2) by not accelerating the payment of any restricted stock,
restricted stock units, performance shares, performance share units, or stock
options; (3) by not accelerating the vesting of any restricted stock, restricted
stock units, performance shares, performance share units, or stock options; and
(4) by reducing or eliminating any other payments or benefits that constitutes a
parachute payment under Section 280G of the Code. The provisions of this
paragraph shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Employee’s rights and entitlements to any
benefits or compensation under this Agreement or otherwise. Any determination
that Total Payments to the Employee must be reduced or eliminated in accordance
with this paragraph and the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s Board of Directors in the exercise
of its reasonable, good faith discretion based upon the advice of such
professional advisors it may deem appropriate in the circumstances.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment is entered into this 1st day of June, 2016.

 

 

 

GUARANTY FEDERAL BANCSHARES, INC.

 

 

By: /s/ Shaun A. Burke

 

Title: President and CEO

 

 

EMPLOYEE

 

 

/s/ Robin E. Robeson

Robin E. Robeson

 

 

2

 

 